Citation Nr: 1030361	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-39 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an 
April 2002 rating decision which denied entitlement to service 
connection for a low back strain and right hip disability.

2.  Entitlement to service connection for a left foot and ankle 
disability, including as secondary to service-connected residuals 
of a transtarsal amputation of the right foot, with neuritis of 
the lateral plantar nerve.

3.  Entitlement to service connection for a left leg disability, 
including as secondary to service-connected residuals of a 
transtarsal amputation of the right foot, with neuritis of the 
lateral plantar nerve.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  In a June 29, 1995 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a low 
back strain and right hip disability, including as secondary to 
his service-connected residuals of a right foot amputation; in an 
April 15, 2002 rating decision, the RO reopened the Veteran's 
claim and again denied his claim for service connection.  The 
Veteran did not perfect an appeal.

2.  The rating decision dated April 15, 2002 was consistent with 
the evidence of record at the times and represented a correct 
application of the law as in effect at that time; there is no 
undebatable error of fact or law in the April 15, 2002 rating 
decision that would change the outcome.

3.   A left foot and ankle disability was not shown during 
service or within the first post-service year, and was not shown 
to be related to a service-connected disability; the most 
probative evidence indicates that the Veteran does not have a 
current left foot and ankle disability which is causally related 
to his active service, or to a service-connected disability.

4.  A left leg disability was not shown during service or within 
the first post-service year, and was not shown to be related to a 
service-connected disability; the most probative evidence 
indicates that the Veteran does not have a current left leg 
disability which is causally related to his active service, or to 
a service-connected disability.


CONCLUSIONS OF LAW

1.  The April 15, 2002 rating decision that denied the Veteran's 
petition to reopen his previously denied claim of entitlement to 
service connection for a low back strain and right hip disability 
is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.105 (2009); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

2.  A left foot and ankle disability was not incurred in, or 
aggravated by, active service and is not proximately due to, or 
the result of service-connected residuals of a transtarsal 
amputation of the right foot, with neuritis of the lateral 
plantar nerve.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159, 3.303, 3.310 (2009).

3.  A left leg disability was not incurred in, or aggravated by, 
active service to and is not proximately due to, or the result of 
service-connected residuals of a transtarsal amputation of the 
right foot, with neuritis of the lateral plantar nerve.  38 
U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in August 2006, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's claims for service connection, as well as the legal 
criteria for entitlement to such benefits.  The letters also 
informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, the August 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, the there was no 
defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

With regard to the Veteran's contention of CUE in the RO's April 
2002 rating decision, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA not applicable where law, not 
factual evidence, is dispositive).  Indeed, the Court has 
specifically held that the VCAA has no application to allegations 
of CUE as a matter of law, regardless of whether the Board or RO 
issued the earlier decision in question.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); 
Parker v. Principi, 15 Vet. App. 407 (2002).  See, too, 
38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-20.1411.  
Therefore, the Board finds that no further action is necessary 
under the VCAA on the CUE issue.

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of evaluating the disabilities at issue. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.



Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Medical evidence is required to show this secondary cause-and-
effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that there is a 
preponderance of the evidence against the Veteran's claims of 
entitlement to service connection for a left foot and ankle 
disability and for a left leg disability, including as due to his 
service-connected residuals of a transtarsal amputation of the 
right foot, with neuritis of the lateral plantar nerve.  
38 C.F.R. § 3.102.  

The Veteran alleges that his left foot and ankle disability, and 
his left leg disability, were caused or aggravated by his 
service-connected residuals of a transtarsal amputation of the 
right foot, with neuritis of the lateral plantar nerve.  The 
Board notes that service treatment records were negative for any 
complaints, treatment, or diagnoses of a left foot and ankle 
disability or a left leg disability.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  

Furthermore, the first post-service documentation of left foot 
and ankle complaints and left leg complaints is not until 2009, 
when the Veteran was provided with a VA examination in connection 
with his claims; there is no evidence that the Veteran was 
diagnosed with a left foot and ankle disability or a left leg 
disability within one year of leaving service.  Accordingly, the 
Board cannot conclude that such claimed disorders are shown to 
have begun during service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated continuity 
of symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his low 
back condition).  

Nevertheless, the Board notes that the provisions of 38 C.F.R. 
§ 3.303(d) specifically permit a grant of service connection even 
when the initial diagnosis occurred after service, so long as 
there is competent medical evidence establishing the necessary 
link to service.  However, the November 2009 VA examination 
report concludes that physical examination shows that the Veteran 
does not have a left foot and ankle disability or a left leg 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents have 
resulted in a disability.").  See also Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between such veteran's service and the disability).

Thus, there currently is no persuasive medical nexus evidence of 
record indicating the Veteran developed a left foot and ankle 
disability or a left leg disability during or as a result of his 
service in the military, including as a result of his service-
connected residuals of a right foot amputation.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered evidence 
in the context of the record as a whole).  See also Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service 
connection for a particular disability to be granted, a claimant 
must establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.'"

The Board finds that the July 2009 VA examination must be given 
great probative weight because the opinion was based on a review 
of the entire record and full examination, as well as accompanied 
by an explanation of the rationale.  The VA examination report 
concluded, with a clear basis and rationale, that there was no 
evidence that the Veteran's had a left foot and ankle disability 
or a left leg disability which were related to the Veteran's 
military service, including his service-connected residuals of a 
right foot amputation.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (stating that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the opinion).  
See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(finding that most of the probative value of a medical opinion 
comes from its reasoning, and threshold considerations include 
whether the person opining is suitably qualified and sufficiently 
informed).

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  The 
Veteran has not shown, however, that he has the expertise 
required to offer an opinion regarding any causal relationship 
between his left foot and ankle disability or left leg disability 
and his active service, including his service-connected residuals 
of a transtarsal amputation of the right foot, with neuritis of 
the lateral plantar nerve.  While the Veteran's contentions have 
been considered carefully, these contentions are outweighed by 
the medical evidence of record.

As there is a preponderance of evidence against his claim of 
entitlement to service connection for left foot and ankle 
disability or left leg disability, including as secondary to 
service-connected residuals of a transtarsal amputation of the 
right foot, with neuritis of the lateral plantar nerve, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



Clear and Unmistakable Error

Legal Criteria

Previous determinations which are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, and 
other issues, will be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2009).

The question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were known 
at the time, were not before the adjudicator (that is, more than 
a simple disagreement as to how the facts were weighed and 
evaluated) or the statutory or regulatory provisions extant at 
that time were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was CUE must be based 
on the record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

According to the Court, CUE is a very specific and rare kind of 
error.  "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, ipso facto, clear and 
unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).

The Court has defined CUE as administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1992).  However, the mere misinterpretation of facts does 
not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to fulfill 
the duty to assist does not constitute CUE.  See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

Analysis

As indicated above, only the law in effect at the time of the 
challenged decision may be taking into consideration in 
determining CUE.  See Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (a determination that there was clear and unmistakable 
error must be based on the law that existed at the time of the 
prior adjudication in question).  

The Veteran and his representative claim there was CUE in the 
April 2002 rating decision because the denial of his claim in 
June 1995 was predicated solely on a finding that the Veteran had 
a work-related injury to his back which preexisted his military 
service, and that in reopening and reconsidering his claim in 
April 2002, the RO gave more weight to an April 2001 VA 
examination which concluded that the Veteran's service-connected 
residuals of a right foot amputation did not cause the Veteran's 
low back and right hip problem.  According to the Veteran, the RO 
failed to properly consider the August 2000 letter from K. M., 
D.O. which stated that the Veteran's back disability may be 
related to gait changes caused by the Veteran's service-connected 
residuals of a right foot amputation.  In the alternative, the 
Veteran and his representative argue that the April 2002 rating 
decision contains CUE because the VA examiner and the RO failed 
to consider a subsequent, May 2002 letter from G. W. G., PhD., 
which was submitted in connection with his claim of entitlement 
to a total disability evaluation based on individual 
unemployability (TDIU).  According to the Veteran, this warrants 
a finding of CUE; however, this argument is misplaced

In this case, the April 2002 rating decision shows that the RO 
reviewed the medical evidence of record and applied applicable 
law and regulations concerning service connection.  The Board 
notes that the RO's actions did not involve an incorrect 
application of law or facts.  The Board points out that the 
Veteran and his representative have not shown that the correct 
facts, as they were known at the time, were not before the RO, or 
that the statutory and regulatory provisions extant at the time 
were incorrectly applied in the April 2002 rating decision which 
denied the Veteran's claim of entitlement to service connection 
for a low back strain and right hip disability.  If it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be clear and unmistakable.  See Bustos 
v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In this regard, the Board notes that the RO reviewed the 
Veteran's April 2001 VA examination report, which concluded that 
the Veteran's low back strain and right hip complaints were 
unrelated to his service-connected residuals of a right foot 
amputation.  In determining that the record contained clear 
evidence showing that Veteran's claimed low back and right hip 
disability was unrelated to the Veteran's service, the RO 
considered the proper legal standard.  The argument that Dr. M's 
August 2000 letter indicating that the Veteran's low back and 
right hip disability may be related to gait changes due to the 
Veteran's service-connected right foot amputation warranted a 
finding of service connection by the RO, is merely a disagreement 
with the RO's evaluation of the evidence and, consequently, is 
not a basis for finding CUE.  See Russell v. Principi, 3 Vet. 
App. at 313.  In other words, the Veteran and his representative 
are making an argument tantamount to the RO should have given 
more credence and probative value to the opinion by one private 
physician than to the objective findings at a subsequent VA 
examination.  However, that determination was within the RO 
adjudicator's realm of discretion, in weighing evidence both for 
and against the claim.  To the extent that the Veteran's claim 
encompasses a request for a reweighing of the evidence, such is 
impermissible for a clear and unmistakable error claim.  Luallen 
v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 
(1994).  

Moreover, even assuming, as alleged, that the April 2001 VA 
examiner did not fully consider the Veteran's complaints, the 
Board notes that the RO is not qualified to make determinations 
of medical causation without clear evidence or an opinion 
demonstrating a causal link.  Likewise, the Veteran did not 
provide any additional evidence indicating that his low back and 
right hip disability was causally or etiologically related to his 
service-connected residuals of a right foot amputation, and, 
without such a medical evidence, the RO could not conclude that 
the Veteran's low back strain and right hip disability were 
causally or etiologically related to his service.  Accordingly, 
the Board concludes that the RO considered all of the relevant 
law and evidence in the April 2002 rating decision, and this 
decision was not clearly and unmistakably erroneous.

In conclusion, the Veteran and his representative have not 
provided any evidence demonstrating that the RO misapplied the 
standards for denying the Veteran's claim of entitlement to 
service connection.  Because it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  See Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996); Eddy v. Brown, 9 Vet. App. 
52, 57 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc); 64 
Fed. Reg. 2135-36 (1999); see generally 38 C.F.R §§ 20.1400-
20.1410 (2009).  As such, there is no CUE in the April 2002 
rating decision.  


							(CONTINUED ON NEXT PAGE)



 

ORDER

The claim of CUE in the April 2002 rating decision, which denied 
the Veteran's claim of entitlement to service connection for low 
back strain and a right hip disability, is denied.

Entitlement to service connection for a left foot and ankle 
disability, including as secondary to service-connected residuals 
of a transtarsal amputation of the right foot, with neuritis of 
the lateral plantar nerve, is denied.

Entitlement to service connection for a left leg disability, 
including as secondary to service-connected residuals of a 
transtarsal amputation of the right foot, with neuritis of the 
lateral plantar nerve, is denied.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


